124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco ALVAREZ, Defendant-Appellant.
No. 96-50484.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Central District of California, No. CR-96-00095-DT-01;  Dickran M. Tevrizian, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Francisco Alvarez appeals his 120-month sentence and conviction following his guilty plea to conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.  Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel for Alvarez filed a brief stating that he finds no meritorious issues for review and a motion to withdraw as counsel of record.  We have jurisdiction under 28 U.S.C. § 1291.


3
In a pro se brief, Alvarez contends that the district court erred by denying application of the safety valve provision of the guidelines.  The district court's factual finding that Alvarez did not truthfully provide the Government with all the information regarding his offense was not clearly erroneous.  See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996), cert. denied, 117 S.Ct. 742 (1997).  Alvarez's argument that the court's finding that Alvarez was not entirely truthful, as required by the safety valve provision, contradicts the court's conclusion that Alvarez accepted responsibility lacks merit.  Cf. United States v. Sherpa, 110 F.3d 656, 662 (9th Cir.1996) (clarifying that safety valve "tell all" requirement should not be confused with acceptance of responsibility).  Accordingly, the district court did not err by denying application of the safety valve provision.  See U.S.S.G. § 5C1.2 (1995);  United States v. Thompson, 81 F.3d 877, 881 (9th Cir.), cert. denied, 117 S.Ct. 214 (1996).


4
Our independent review of the record pursuant to Pennon v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Counsel's motion to withdraw is GRANTED and the judgment is AFFIRMED.1



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Alvarez's request for appointment of substitute counsel is denied.  See Penson, 488 U.S. at 84